Peremptory mandamus order unanimously affirmed, with fifty dollars costs and disbursements. While it may be that the appeal is unauthorized on the ground that the comptroller is sued in his representative capacity and has no right to appeal as an individual under the provisions of section 201 of the Second Class Cities Law,* we have examined the merits of the application and are of opinion that the case was properly decided. Present — Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.

 Amd. by Laws of 1921, chap. 363. See City Home Rule Law, §§ 30,36.— [Rep.